Exhibit 10.1

 

UNITED STATES BANKRUPTCY COURT

FOR THE DISTRICT OF DELAWARE

 

 

 

In re:

 

 

 

Chapter 11

 

SATCON TECHNOLOGY

 

 

CORPORATION, et al.

Case No. 12-12869 (KG)

 

 

 

 

 

 

Debtors.

(Jointly Administered)

 

 

 

 

 

 

 

Re: Doc Nos. 74, 112

 

STIPULATION BETWEEN THE DEBTORS AND CAPITAL VENTURES INTERNATIONAL REGARDING
MOTION OF CAPITAL VENTURES INTERNATIONAL PURSUANT TO 11 U.S.C. §§ 105(a) AND 541
FOR TURN OVER OF NON-ESTATE PROPERTY CONSISTING OF SHARES COMMON STOCK OF SATCON
TECHNOLOGY CORP. ISSUABLE PURSUANT

TO CONVERTIBLE PROMISSORY NOTE

 

And Now, this 14th day of November 2012, the above-captioned debtors and
debtors-in-possession (collectively, the “Debtors”) and Capital Ventures
International (“CVI”), by and through their undersigned counsel, stipulate and
agree to the following terms and conditions resolving CVI’s Motion Pursuant to
11 U.S.C. §§ 105(a) and 541 for Turn Over of Non-Estate Property Consisting of
Shares Common Stock of Satcon Technology Corp. Issuable Pursuant to Convertible
Promissory Note (the “Motion”):

 

CVI and the Debtors agree to resolve the Motion under the following terms and
conditions:

 

1.                                      Debtor Satcon Technology Corp.
(“Satcon”) will honor CVI’s conversion notices on and after the date an Order is
entered approving this Stipulation (the “Approval Order”) at a conversion rate
equal to 88% of the “Market Price” applicable on the conversion date, as defined
in Section 30(p) of the Subordinated Convertible Note dated June 30, 2011 issued
by Satcon to CVI (the “Convertible Note”).  All pre-petition conversion notices
issued by CVI to Satcon for

 

--------------------------------------------------------------------------------


 

which shares of Satcon common stock (the “Common Stock”) has not been issued
shall be deemed by the parties to be withdrawn.

 

2.                                      The principal amount of the Convertible
Note will be reduced at the rate of $2.00 for every $1.00 of principal of the
Convertible Note subject to a conversion notice issued by CVI to the Debtor
after the Approval Order is entered.

 

3.                                      The maximum amount that CVI will be
permitted to claim in the Debtors’ bankruptcy cases will be the amount of $6.93
million, subject to further reductions of principal as a result of conversions
in accordance with this Stipulation.

 

4.                                      The conversions and sales of the Common
Stock pursuant to this Stipulation will not be subject to any order entered by
the Court regarding the Debtors’ Motion for Entry of Interim and Final Orders
Establishing Notification and Hearing Procedures for Certain Transfers of Common
Stock [D.I. 15], and, instead, the following trading procedures will apply to
conversion notices issued by CVI under this Stipulation:

 

A.                                    Promptly (but not more than 2 business
days) after receipt of a conversion notice from CVI, Satcon may assert in
writing that the shares of Common Stock issuable to CVI in response to such
notice could jeopardize the Debtors’ tax attributes.

 

B.                                    In the event such a notice is issued to
CVI, the Debtors shall use commercially reasonable efforts to identify in such
notice the number of shares of Common Stock that could be issued in response to
the conversion notice that would not, in the Debtors’ judgment, jeopardize the
tax attributes, and CVI may then request that such amount of shares of Common
Stock be issued, subject to a reduced amount of principal being converted based
on the number of agreed shares of Common Stock that will be issued.

 

C.                                    CVI or the Debtor may seek relief from the
Court in the event of a dispute

 

2

--------------------------------------------------------------------------------


 

regarding this provision.

 

5.                                      The prior contractual limitation between
CVI and Satcon regarding the aggregate number of shares issuable to CVI under
the Convertible Note shall be lifted and no cap shall be imposed on the
aggregate number of shares of Common Stock issuable to CVI; provided, that CVI
shall not at any time own or hold more than 4.99% of the outstanding shares of
Satcon.

 

6.                                      CVI will comply with existing agreements
between the parties and applicable securities laws with respect to any future
sales of the Common Stock pursuant to conversions allowed under this
Stipulation.

 

GREENBERG TRAURIG, LLP

 

KLEHR, HARRISON,

 

 

HARVEY, BRANZBURG, LLP

 

 

 

/s/ Dennis A. Meloro

 

/s/ Richard M. Beck

Dennis A. Meloro (DE Bar No 4435)

 

Richard M. Beck (DE Bar No. 3370)

The Nemours Building

 

919 Market Street, Suite 1000

1007 North Orange Street, Suite 1200

 

Wilmington, Delaware 19801

Wilmington, Delaware 19801

 

Telephone: (302) 552-5501

Telephone: (302) 661-7000

 

Facsimile: (302) 426-9193

Facsimile: (302) 661-7360

 

Emails: rbeck@klehr.com

Email: melorod@gtlaw.com

 

 

 

 

Counsel for Capital Ventures International

and

 

 

 

 

 

Nancy A. Mitchell

 

 

Matthew L. Hinker

 

 

200 Park Avenue

 

 

New York, New York 10166

 

 

Telephone: (212) 801-9200

 

 

Facsimile: (212) 801-6400

 

 

Email: mitchelln@gtlaw.com

 

 

         hinkerm@gtlaw.com

 

 

 

 

 

Counsel for the Debtors and

 

 

Debtors-in- Possession

 

 

 

3

--------------------------------------------------------------------------------